—Appeal from a judgment of the County Court of Saratoga County (Scarano, Jr., J.), rendered January 19, 1999, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon review of the record and defense counsel’s brief, we agree. Defendant entered a knowing, voluntary and intelligent plea of guilty to criminal sale of a controlled substance in the third degree and was sentenced as a second felony offender to an indeterminate prison term of 3 to 6 years. His sentence is in accordance with the relevant statutory requirements and not found to be harsh and excessive. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mercure, J. P., Peters, Spain, Graffeo and Mugglin, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.